Citation Nr: 0027526	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  98-12 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to January 27, 1998, 
for service connection for renal disease with proteinuria and 
hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active service from January 1983 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for renal 
disease and assigned a rating of 10 percent, effective from 
January 27, 1998.  The veteran appealed for an earlier 
effective date and the assignment of a higher rating for her 
service-connected renal disease; she specifically claimed 
that a 20 percent rating was warranted.  By a rating decision 
dated April 2000, the RO increased the evaluation for renal 
disease to 30 percent; the effective date remained January 
27, 1998, which constituted a full grant of the benefit 
sought on appeal as to the rating for the veteran's renal 
disease; the earlier effective date issue remains in 
appellate status.


FINDINGS OF FACT

1.  The veteran filed her original claim for entitlement to 
service connection for renal disease with the RO in March 
1987; in July 1987, the RO informed the veteran by letter 
that, since she did not report for a renal examination, no 
further action would be taken unless they received 
notification of her willingness to report for the evaluation; 
the veteran did not respond within a year of the date of the 
letter, hence, her claim was abandoned.

2.  On January 27, 1998, the RO received the veteran's new 
claim for entitlement to service connection for renal 
disease.

4.  In a rating decision dated April 1998, the RO granted 
service connection for renal disease, effective from January 
27, 1998, the date of receipt of the new claim.






CONCLUSION OF LAW

An effective date earlier than January 27, 1998, for the 
award of service connection for renal disease with 
proteinuria and hypertension is not warranted.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. §§ 3.158, 3.326, 3.327, 3.329, 
3.400, 3.655 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, the effective date of an award of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  For an 
award of disability compensation involving a direct service 
connection claim, the effective date of the award will be the 
day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1999).

At the time that the veteran's original claim for service 
connection the regulations provided that where evidence 
requested in connection with an original claim is not 
furnished within 1 year after the date of request, the claim 
will be considered abandoned.  After the expiration of 1 
year, further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, or dependency and 
indemnity compensation based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158(a).  Where the veteran fails without adequate reason 
to respond to an order to report for Veterans Administration 
examination within 1 year from the date of request and 
payments have been discontinued, the claim for such benefits 
will be considered abandoned.  38 C.F.R. § 3.158(b).

The regulations also provided that every person applying for 
or in receipt of compensation or pension shall submit to 
examinations, including periods of hospital observation, when 
required by the Veterans Administration under Veterans 
Administration regulations or other proper authority.  38 
C.F.R. § 3.329.  Such examinations are authorized when there 
is evidence indicating the reasonable probability of a valid 
claim for disability compensation, but a claim may be rated 
initially on the records of the service department if it is 
filed within 6 months from date of separation.  38 C.F.R. § 
3.326(a) and (e).  At least one examination is required in 
every case in which compensation benefits are awarded.  38 
C.F.R. § 3.327(b).

When a veteran without adequate reason fails to report for 
Veterans Administration examination, including periods of 
hospital observation requested for pension or compensation 
purposes, the awards to the veteran and any dependents will 
be discontinued...effective date of last payment.  38 C.F.R. 
§ 3.655(a).  If the claim was abandoned, and the veteran 
subsequently states that he is willing to report for 
examination, benefits may be paid from the date of receipt of 
the new claim if he reports for such examination within 1 
year from date of notice to report.  38 C.F.R. § 3.655(f).

The veteran contends that an earlier effective date for the 
award of service connection for renal disease with 
proteinuria and hypertension is warranted.  She asserts that 
she did not receive notice of an appointment for the renal 
portion of her examination in 1987.  

In March 1987, the veteran's claim for entitlement to service 
connection for renal disease was received by the Chicago, 
Illinois, RO.  In June 1987, the veteran was scheduled for a 
renal examination in order to complete the examination 
process, however, the veteran did not appear for that 
examination.  

By a letter dated June 25, 1987, the RO informed the veteran 
that she needed to inform the RO when she was willing to 
report for a complete examination so that further action 
could be taken on her claim.  

By letter dated July 13, 1987, the RO informed the veteran 
that no further action would be taken on her claim unless the 
RO received notification of her willingness to report for an 
examination.  The veteran was notified that she had one year 
of the date of the letter to respond.  No correspondence or 
other contact was received from the veteran until January 27, 
1998, when the veteran filed a claim for service connection 
for renal disease at the Cleveland, Ohio, RO, approximately 
ten years after filing her original claim.  

By a rating decision dated April 1998 the veteran was granted 
service connection for renal disease and a 10 percent 
evaluation was assigned effective January 27, 1998 due to 
abandonment of her March 1987 claim.  The veteran appealed 
contending, in pertinent part, that she was entitled to an 
effective date for the grant of service connection for renal 
disease with proteinuria and hypertension, prior to January 
27, 1998.  She specifically asserts that the grant of service 
connection should be retroactive to March 1987, when she was 
separated from service and filed her original claim. 

The Board notes that in Wamhoff v. Brown, 8 Vet. App. 517 
(1996), wherein the appellant likewise argued for an 
effective date for his service-connected disabilities as of 
the day after his discharge from service despite having 
failed to report for an ordered medical examination at the 
time of his original claim, the United States Court of 
Appeals for Veterans Claims (Court) noted that the 
appellant's virtual disappearance from the process 
essentially caused his claim to be disallowed.  The Court 
found that the main factors in the disallowance included the 
appellant's failure to report for an examination and to 
follow up on his claim for some ten years, and the Court 
stated that it would be pure speculation to assume that the 
appellant was entitled to receive benefits throughout that 
ten year period.  Id. at 522.  In the instant case, there is 
no objective evidence that the veteran followed up on her 
original claim for nearly ten years.

The veteran maintains that she did not received notice of the 
appointment for the renal part of her VA examination 
scheduled in 1987.  However, there is no indication of more 
than one address for the veteran during the period of time in 
question.  The RO clearly indicated that the veteran failed 
to report for her VA renal examination in June 1987, and a 
copy of a letter in the claims file shows that the RO 
notified the veteran of her failure to report and provided 
her another opportunity to indicate her willingness to report 
for the evaluation.  She failed to respond to that letter as 
well.

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties. 
Clear evidence to the contrary is required to rebut the 
presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt 
with regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO. That 
latter case also stands for the proposition that VA need only 
mail notice to the last address of record in order for the 
presumption to attach.  Mindenhall at 274.

Considering that the veteran had only one address on file in 
her claims folder at the time she filed her original claim in 
March 1987, and that the notices in question were posted to 
that address, and in consideration of the presumption of 
regularity, the Board is entitled under the circumstances of 
this case to presume that notice to report for the VA 
examination scheduled for June 1987 was sent to the correct 
address.

As to the veteran's assertion that her original claim for 
service connection should have been granted based on the 
evidence that was of record at that time, the Board again 
notes that, under 38 C.F.R. § 3.158, in effect at the time of 
the veteran's original claim for service connection, the 
regulation provided that where evidence requested in 
connection with an original claim is not furnished within 1 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of 1 year, further action 
will not be taken unless a new claim is received.  The RO 
clearly indicated in its July 1987 letter to the veteran that 
no further action would be taken with her claim unless she 
indicated her willingness to report for an examination.  The 
veteran failed to respond to that letter.
In short, the veteran's original claim for service connection 
in 1987 is considered "abandoned," as that term was defined 
under regulations in existence when that claim was originally 
processed, and the effective date can be no earlier than the 
date of receipt of her new claim in January 1998.  There is 
no legal basis upon which to grant the veteran an ealier 
effective date; her claim must therefore be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, an effective date prior to January 27, 1998, for 
the grant of service connection for renal disease with 
proteinuria and hypertension, is not warranted.


ORDER

Entitlement to an effective date earlier than January 27, 
1998, for service connection for renal disease with 
proteinuria and hypertension is denied.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 

